Title: To James Madison from Charles Hall, 14 May 1813
From: Hall, Charles
To: Madison, James


Private.
Sir
New York, 14th: May 1813.
I arrived here a few days ago, more dead than alive, in the Cartel Ship Robinson Potter, from a Prison Ship in England, where the usage we received was inhuman and cruel. Seven hundred and fifty American Prisoners were put on board one Ship, the Nassau, and allowed nothing but 1½ ℔ of bread and ½ ℔ beef for 24 hours. The English mixed lime and Potatoes with the bread they allowed us, the lime to kill us and the Potatoes to make it weigh heavy. We were locked down in the hole of the Vessel at 4 OClock after noon and there kept confined till next morning, Supercargoes, Captains, Doctors, Sailors and all of us together. Some that had money to bribe the Transport board were allowed to be on their Parole in a small Village, but the letters of most that applied for Parole were not answered nor any notice taken of their applications. I have brought some of the English lime-bread with me, and can bring more than twenty persons to prove what I have wrote; persons who were on board the Prison Ship with me and arrived in the same Cartel, among whom there is one Doctor, about twenty Masters of Vessels and as many Mates. To add to our misery we were eaten up with Vermin.

The English would starve and be obliged to come to any terms of Peace with us but for the supplies the American licenced Ships (licenced by the Enemy) carry them. Every kind of provisions was very scarce in England and the prospect before them is very gloomy. Their Natives are committing crimes that come within their Laws of Transportation, on purpose to be sent to New Holland. Depositions are sent from every part of England to London, their seat of Government, that the People are starving and not able to pay Taxes; their finances are fallen short at least half what it was, and the Riots at their Manufactureing Towns were begining again. The Scotch Nation has shewn a disposition to acquire their ancient Independence and to throw off the English Yoke; the commander of the Scotch Soldiers issued an Order in Scotland forbidding more than two Soldiers being seen talking together, without an Officer being with them!
The affairs of the English and their Vassal Nations (the Welch, Scotch and Irish Nations) are in a deplorable state, and if Congress would lay on an Embargo for one Year the English, before the Month of December next, would be glad to sign any Treaty of Peace that you chuse to dictate.
I am very sorry to read in the Newspapers of the disgraceful, wanton and cruel depredations the English are committing on the inhabitants of such Towns as are defenceless on the coasts of the Chesapeak bay, and I now offer to give you the secret of the way to make the infernal machines which the English Admiral, Sir J. B. Warren, used against the French on the coast of France some years ago. I will tell it to you on Oath and assist in applying them against the English Ships in the Chesapeak, and if they do not drive them away or sink them I will return the money. They are not confined to Rivers nor Bays, but may also be applied to Harbours and Coasts. The expence of making them is trifling and they are not dangerous until loaded, which need not be done until a few minutes before they are let off. I engage also to go and assist and superintend the application of them, and to instruct any persons you put under my direction, so as they may apply them as well as I can in a few weeks. How much will you give me for the machine and my Services? I request the favor of you to keep it secret as I am fearful there are persons near you who would talk of it before the machines could be got ready and I should like to blow out the bottoms of one or two of the Enemies Ships (and which may easily be done) if it is only to teach them better manners.
I now declare solemnly that I do not know my Parents nor my Native Country; it is like a dream to me that I am a Frenchman and was changed by super-natural means when young, and that two of my Christian names are Charles Etienne, what other Christian names I have I do not know, but my Family name is Bourboon. The name which I now bear is the name of the family I was changed into, and that person of that family whose name I take is now in France.

I know that my Friends travelled all through this Continent some few Years ago in search of me but could not find me; I mean the Spirits of my departed Friends. They have put marks on me which are invisible to the living eye, but which the Spirits of my departed Friends could easily recognise. It was from France my dead Friends came; they went to the City of Washington and had an interview with your dead Friends but they could give no information concerning me. If the Spirits of your departed Friends would inform the French Spirits of departed (or dead) persons who are at Washington that there is such a person here, that they may examine the marks which they placed on me (and which are invisible to the living) and ask me a few questions, I would be very much obliged to them.
I must at the same time remark there are the Spirits of English People at the City of Washington and here with me who know the circumstance of my being a Frenchman and would do me every injury in their power. They follow me into every House and place I go into and endeavour to excite the Spirits of the Dead (who are every where) against me. There is the Spirit of a English Woman at Washington who is very much my Enemy because I would do the United States every service in my power. I hope the American dead will not attend to her, or to any of my Enemies, but will see, hear and judge for themselves. I wish to find my Friends and to return to France with them; I mean the sacred spirits of my dead Friends who have been here with great anxiety seeking for me every where.
However extraordinary the above may appear, you may depend on the truth of it.
This letter Sir, I write to you in your private capacity, with the best intentions and utmost respect. I enclose under this cover a letter to you in your Public capacity also, which I hope will reach you safe. Please to direct to me under cover, to Mr. Crump, No. 55 South Street New York. I have the Honour to be Sir, Your very Respectful, obedt. Ser
Charles Hall
